Citation Nr: 1442350	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  06-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for joint pain in the left shoulder, to include as due to an undiagnosed illness and as secondary to service-connected irritable bowel syndrome (IBS) or a cervical spine disability.

2.  Entitlement to service connection for residuals of a cervical spine injury.

3.  Entitlement to service connection for cardiac arrhythmia with chest pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to September 1984 and from January 1991 to September 1991.  He also had subsequent service with the U.S. Army National Guard of Oklahoma, with verified periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA), to include ACDUTRA from June 9, 2003 to October 8, 2003. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  

The issues of entitlement to service connection for a cardiac disorder and entitlement to service connection for a left shoulder disability are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board observes that, in its April 2014 Supplemental Statement of the Case, the RO included the issue of entitlement to an initial rating greater than 10 percent for irritable bowel syndrome (IBS).  However, in its July 2013 decision, the Board decided that issue, and awarded an initial rating of 30 percent for the Veteran's IBS.  Accordingly, the RO is instructed to implement the Board's July 2013 decision with regard to the Veteran's IBS.


FINDINGS OF FACT

1.  The evidence of record reflects current diagnoses of degenerative arthritis and intervertebral disc syndrome of the cervical spine.
 
2.  Service personnel records reflect that the Veteran had ACDUTRA from June 9, 2003 to October 8, 2003. 

3.  Available service records and the Veteran's competent lay statements reveal that the Veteran injured his cervical spine in June 2003 during ACDUTRA.

4.  The objective medical evidence of record links the Veteran's current cervical spine degenerative arthritis and intervertebral disc syndrome to the injury which occurred during his June 2003 period of ACDUTRA.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative arthritis of the cervical spine with intervertebral disc syndrome are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.6 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied with regard to the Veteran's claim for entitlement to service connection for a cervical spine disorder, the Board is not precluded from adjudicating that issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for degenerative arthritis of the cervical spine with intervertebral disc syndrome.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

When a claim for service connection is based upon an injury that occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound condition on entrance to service do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Veteran contends that he injured his neck in July 2003 during a period of ACDUTRA with the U.S. Army National Guard.  He alleges that, on July 14, 2003, while on active duty orders, he injured his neck.  He explained that, while putting on a fire retardant suit and hood to go into a tank simulator, he pulled the helmet on very hard, and felt a crunching noise in his neck.  He felt pain in his neck at the time, but it worsened a few hours later and began radiating to his left shoulder.  The following day, he awoke in horrible pain with numbness and tingling in his left upper extremity.  He reported that he sought treatment at the Army Community Hospital, but that X-rays performed at the time were normal.  He was treated with pain medication and given physical profiles thereafter.

The Veteran's available service treatment records and service personnel records reflect that he was on ACDUTRA from June 9, 2003 to October 8, 2003.  A July 2003 X-ray report notes that the Veteran presented with neck pain after a training injury.  The X-ray report showed no fracture or dislocation in the cervical spine.  Service personnel records show that the Veteran was given physical profiles for a herniated disc at C6-C7 beginning in 2006.

In support of his claim, the Veteran submitted an email dated July 14, 2003 in which he reported that he injured his neck while putting on a tankers helmet that day.  He noted that he was taking medication and performing stretches with little relief.

Private treatment records from 2005 reflect complaints of, and treatment for, neck pain.  A private magnetic resonance imaging scan (MRI) of the cervical spine was performed in January 2005, and revealed degenerative signal within the intervertebral disks and the lower cervical spine.  A small broad-based left paracentral disk protrusion at C5-C6 was found, causing mild central spinal stenosis with no significant neuroforaminal narrowing.  There was a combination of annular disk bulge and broad-based left paracentral disc protrusion and minimal posterior osteophyte ridging causing mild central spinal stenosis with mild narrowing of the left C6 neural foramina without significant right neuroforaminal narrowing.  

In January 2006, the Veteran underwent a VA examination.  He stated that he developed neck pain in 2003 during an officer training course when he pulled a helmet on his head.  Physical examination of the cervical spine was normal.  The diagnosis was normal cervical spine examination.  A January 2006 X-ray of the cervical spine showed no evidence of acute fracture or dislocation, and an otherwise unremarkable examination.  An August 2009 VA X-ray of the cervical spine was normal.

In November 2009, the Veteran underwent a VA spine examination.  He reported that he injured his cervical spine when he put on a helmet which fit too tightly.  He sought treatment, which included medication, and noted that X-rays were negative at the time.  He stated that, one week later, he had a recurrence while playing golf, and treated it with alcohol.  After performing a physical examination, the examiner diagnosed cervical spine pain, noting that the August 2009 X-rays did not show arthritis, that neurologic function was normal, that vascular status was normal, that range of motion was normal, and that there was no joint instability.

In an August 2010 addendum, the examiner who provided the November 2009 examination opined that the Veteran's cervical spine disorder was "less likely as not" a result of a 2003 in-service injury, and that it was more likely a result of unrelated factors.  However, the examiner provided no supporting rationale for the conclusion reached.

In February 2012, the Veteran underwent another VA spine examination.  He reported that, in 2003, he injured his neck while putting on a helmet that was too small.  He complained of constant muscle and nerve pain in the left side of his neck, and that he took medication for the pain.  After performing a physical examination, the examiner diagnosed cervical pain, and concluded that pain was the appropriate diagnosis because an August 2009 X-ray did not show arthritis.  After reviewing the Veteran's claims file, the examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, because the Veteran had a normal examination and X-ray and there were no objective findings to correlate with the subjective complaints.

An August 2012 private opinion from W.E., Jr., D.C. reflects an opinion that it is "at least as likely as not" that the Veteran's cervical spine disability is a direct result of the July 2003 injury.  No supporting rationale was provided.

In April 2014, the Veteran underwent another VA spine examination.  The Veteran reported a neck injury in 2003 during training.  The examiner noted that an MRI performed in 2005 showed degenerative disc disease, and that the Veteran had continued care since that time.  The Veteran reported pain which radiated to the neck and left shoulder.  After performing a physical examination, the examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  After reviewing the Veteran's claims file, the examiner opined that it was at least as likely as not that the Veteran's cervical spine disability had its onset during service because the Veteran provided a clear statement that he injured his neck during training in July 2003, that such is documented in the service treatment records, and the Veteran appeared to be a credible historian.  

After thorough consideration of the evidence of record, the Board concludes that service connection for a cervical spine disorder is warranted.  Although there are some findings that a cervical spine disability was not found on examination, the most recent VA examiner provided clear diagnoses of degenerative arthritis of the cervical spine and intervertebral disc syndrome.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Thus, there is evidence of a current disability.

Additionally, the Veteran provided lay statements explaining that he injured his cervical spine in July 2003, during a period of ACDUTRA.  The available service personnel records reflect that the Veteran was in ACDUTRA status for the entire month of July 2003.  Additionally, a July 2003 X-ray report notes that the Veteran reported neck pain after a training injury.  This record, coupled with the Veteran's competent and credible lay statements, are sufficient to establish that the Veteran injured his neck in July 2003, during ACDUTRA.  Affording the Veteran the benefit of the doubt, the Board accepts this evidence as sufficient to establish that he incurred a neck injury in the line of duty in July 2003, while he was on ACDUTRA.  Therefore, the probative evidence of record establishes that the Veteran injured his neck in July 2003 in the line of duty, while on ACDUTRA.

Last, there is medical evidence establishing a nexus between the Veteran's current cervical spine disability and his July 2003 injury.  In that regard, the April 2014 examiner concluded that the Veteran's cervical spine disability had its onset during service.  In that regard, the examiner clearly linked the Veteran's current cervical spine disorder to his July 2003 injury in the rationale provided.  Accordingly, the Board accepts the April 2014 opinion as evidence in favor of the Veteran's claim, as the examiner states that the Veteran's neck injury had its onset in July 2003 following a neck injury, as reported by the Veteran.  Additionally, the Veteran submitted an August 2012 private opinion in support of his claim which provides a link between his current cervical spine disability and his July 2003 injury.  

Although there is an August 2010 VA opinion weighing against the Veteran's claim, the Board does not afford that opinion significant probative value.  The August 2010 opinion states that the Veteran's cervical spine disability was not related to his July 2003 injury; however, the examiner did not provide any supporting explanation or rationale for the opinion provided.  Accordingly, the Board does not provide it significant probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).  Similarly, the February 2012 VA examination is of little probative value.  As the examiner determined that there was no cervical spine disability found, the examiner did not provide an opinion as to the etiology of the Veteran's cervical spine disorder.  Accordingly, the Board affords the most probative weight to the April 2014 opinion that the Veteran's cervical spine disability is causally related to his July 2003 injury.

In this case, there is evidence of current diagnoses of degenerative arthritis of the cervical spine and intervertebral disc syndrome.  Additionally, the weight of the probative evidence of record reflects that the Veteran suffered a cervical spine injury in July 2003 in the line of duty while on ACDUTRA.  Last, the weight of the probative evidence also reflects that there is a medical nexus between the Veteran's current cervical spine disability and his July 2003 injury.  Accordingly, entitlement to service connection for degenerative arthritis of the cervical spine and intervertebral disc syndrome is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).



ORDER

Entitlement to service connection for degenerative arthritis of the cervical spine with intervertebral disc syndrome is granted.


REMAND

In its July 2013 Remand, the Board requested that the Veteran undergo a VA examination to determine whether he had a current heart disability.  The Board stated that the examiner should provide opinions as to: 1) whether the Veteran has a current cardiac disability, and if so, the diagnosis; 2) whether any diagnosed cardiac disability had its onset during active duty service or is otherwise related to the Veteran's military service; 3) whether any diagnosed cardiac disability was caused or aggravated by the Veteran's service-connected irritable bowel syndrome; and 4) if there is no diagnosed cardiac disability, whether the Veteran's cardiac symptoms are at least as likely as not a manifestation of an undiagnosed illness or chronic multisymptom illness attributable to his service in Southwest Asia. 

The Veteran underwent a VA examination in April 2014.  Although the examiner determined that there was no diagnosed cardiac disability found, the examiner did not provide an opinion as to whether the Veteran's symptoms may be a manifestation of an undiagnosed illness or chronic multisymptom illness attributable to his service in Southwest Asia.  Thus, the VA opinion does not comply with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  Accordingly, the Veteran should be provided with a new VA examination.

Additionally, the Board believes that the Veteran should be provided with a new VA examination to determine the etiology of his left shoulder disability, as the opinion provided by the April 2014 examiner is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  The April 2014 VA examiner opined that the Veteran's left shoulder degenerative joint disease was not related to service because there was no evidence of in-service symptomatology.  However, the Veteran has reported that he first experienced left shoulder pain following a July 2003 neck injury during ACDUTRA.  In support of his claim, he submitted a July 2003 email documenting this left shoulder pain.  This evidence does not appear to have been considered by the VA examiner.  Additionally, the examiner observed that the Veteran described his left shoulder pain to mean pain radiating from the neck over to the left shoulder, and that his current degenerative joint disease of the left shoulder appeared to be a separate condition unrelated to the radiating pain from the neck.  The examiner provided no explanation or rationale for the conclusion that the left shoulder degenerative joint disease was not related to the left shoulder pain described as pain radiating from the Veteran's neck, did not provide an opinion as to whether there was a proper diagnosis for the Veteran's left shoulder pain (separate from the degenerative joint disease in the left shoulder), and did not state whether any disability manifested by left shoulder pain (other than degenerative joint disease) was related to the Veteran's active duty service, to include his cervical spine disability.  Accordingly, the Veteran should be provided with a new VA left shoulder examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the nature and etiology of his cardiac symptoms.  The examiner must conduct complete and thorough review of the evidence in the claims file, to include the service treatment records and all post-service medical evidence as well as the Veteran's lay statements, and a discussion of each.  A physical examination must be conducted, and all pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  Thereafter, the examiner should provide the following opinions:

a) Does the Veteran currently have a cardiac disability manifested by an irregular heartbeat and/or chest pain?  If so, the examiner should indicate whether the disability is attributable to a known diagnosis.  

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed cardiac disability is related to the Veteran's period of active duty or his periods of ACDUTRA and INACDUTRA?

c) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed cardiac disability was caused or aggravated by any of his service-connected disabilities?

d) For any cardiac symptoms not attributable to a known clinical diagnosis, the examiner must indicate whether any manifestation of the claimed cardiac disability is at least as likely as not (a 50 percent probability or greater) a manifestation of an undiagnosed illness or chronic multisymptom illness attributable to his service in Southwest Asia.

To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  Signs or symptoms may include, but are not limited to, the following: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The chronic disability must have become manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributable to any known clinical diagnosis by history, physical examination, or laboratory tests.

The examiner must provide a complete and comprehensive explanation for all opinions provided.  If the examiner cannot state an opinion without resorting to speculation, the examiner must explain the reasons why an opinion would require speculation.

2.  Provide the Veteran with a new VA shoulder examination to determine the existence and etiology of all left shoulder disabilities found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a complete review of the evidence of record, to include the service treatment records, the Veteran's lay statements regarding the symptoms that he experienced during service (including his July 2003 period of ACDUTRA) and since service discharge, as well as the post-service medical evidence, the examiner must provide the following opinions:

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed chronic left shoulder disability (to include degenerative joint disease of the left shoulder or any other diagnosed chronic disability of the left shoulder manifested by pain) is related to the Veteran's military service?

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed chronic left shoulder disability (to include degenerative joint disease of the left shoulder or any other diagnosed chronic disability of the left shoulder disorder manifested by pain) was caused or aggravated by the Veteran's service-connected cervical spine disability?  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If the Veteran's left shoulder pain is not attributable to a known clinical diagnosis, the examiner should provide the following opinion:

c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder joint pain symptoms are a manifestation of an undiagnosed illness or chronic multisymptom illness attributable to his service in Southwest Asia?

To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  Signs or symptoms may include, but are not limited to, the following: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The chronic disability must have become manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributable to any known clinical diagnosis by history, physical examination, or laboratory tests.

The examiner must provide a complete and comprehensive explanation for all opinions provided.  If the examiner cannot state an opinion without resorting to speculation, the examiner must explain the reasons why an opinion would require speculation.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and the representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


